Exhibit 10.2.14

RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT is made and entered into as of the date
indicated on the signature page under “Date of Agreement” by and between MGIC
Investment Corporation, a Wisconsin corporation (the “Company”), and the
employee of Mortgage Guaranty Insurance Corporation, or one of its subsidiaries,
whose signature is set forth on the signature page hereto (the “Employee”).


INTRODUCTION


The Company is awarding Restricted Stock Units to the Employee under the MGIC
Investment Corporation 2011 Omnibus Incentive Plan (the “Plan”) and this
Agreement. The Company may also make cash incentive awards to the Employee under
the Plan, which along with such Restricted Stock Units may be recovered in
certain circumstances.


This Agreement consists of this instrument and the Incorporated Terms Dated As
of January 26, 2015 to Restricted Stock Unit Agreement (the “Incorporated
Terms”), which although not attached to this instrument, are part of this
Agreement and were provided to the Employee as indicated in Paragraph 1(b)
below.


The parties mutually agree as follows:


1.    Award of RSUs; Incorporated Terms.


(a)    Subject to the terms and conditions set forth herein, the Company is
confirming the award to the Employee of:


(i)     the number of Restricted Stock Units equal to the number referred to
after “Time Vested Restricted Stock Units” on the signature page, which shall be
the “Time Vested RSUs”; and


(ii)     the number of Restricted Stock Units equal to the number referred to
after “Performance Restricted Stock Units” on the signature page, which shall be
the “Performance RSUs.”


As used in this Agreement, the term “RSUs” means collectively all Time Vested
RSUs and all Performance RSUs.


(b)The Incorporated Terms are incorporated in this instrument with the same
effect as if they were physically set forth in this instrument. The Incorporated
Terms and this instrument constitute a single agreement which is referred to as
“this Agreement.” The terms “herein,” “hereof,” “above” and similar terms used
in this Agreement refer to this Agreement as a whole. The “Award Notification”
is the document entitled “Executive Compensation” that was delivered to the
Employee by the Company in January or February 2015 to notify the Employee of
the award of RSUs, the legal terms of which are set forth in this Agreement. The
Employee agrees if there is any difference between the number of RSUs determined
by (i) the Award Notification, as delivered to the Employee, and (ii) the number
of RSUs awarded by the



Version 1



--------------------------------------------------------------------------------



Committee, as reflected in the records of the Committee, the number of RSUs
reflected in the records of the Committee shall control. The Incorporated Terms
were included in the envelope with this Restricted Stock Unit Agreement. The
Employee agrees if there is any difference between the text of the Incorporated
Terms obtained as indicated above and the text of the Incorporated Terms
retained by the Company's Secretary, the text of the copy retained by the
Secretary will control.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized signer, and the Employee has executed this Agreement, all as of
the day and year set forth below.


        

-2-





--------------------------------------------------------------------------------



Date of Agreement:
As of January 26, 2015
 
 
 
MGIC INVESTMENT CORPORATION


By:                         
Title: Authorized Signer


Sign Here:
                        


Name:




 
Beneficiary Name:               


Address of Beneficiary:


                     


                     


Beneficiary Tax Identification No:       
 
 
 
* * * *
 
 
 
Time Vested RSUs:


 
Time Vested Restricted Stock Units:


 
Time Vested RSUs Release Date:
   


 
Goal:
         
 
Performance RSUs:


 
Performance Restricted Stock Units:  


 
Performance RSUs Release Date:




 
Performance RSUs Vesting Metric:
 
General:
 
Holding Period:


 
Dividend Start Date:
 
 




-3-



